Citation Nr: 0902338	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-24 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

By way of background, the veteran's claim was previously 
denied by a September 1965 rating decision.  A July 2008 
Board decision reopened the veteran's claim and remanded it 
for further development.  After completing the requested 
development, the RO readjudicated the claim, as reflected by 
an October 2008 supplemental statement of the case.  Because 
the benefit sought by the veteran remains denied, the claim 
has been returned to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Medical evidence fails to link the veteran's right knee 
disability to an injury or condition incurred in service, as 
secondary to the veteran's service-connected left knee 
disability, or as aggravated by the veteran's service-
connected left knee disability.


CONCLUSION OF LAW

The criteria for service connection for a right knee 
disability have not been met. 38 U.S.C.A. § 1131 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).


 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, VA's notice requirements were fulfilled 
by an April 2006 letter.  With respect to the duty to assist, 
all relevant records identified by the veteran have been 
obtained, which includes private treatment records and 
service medical records.  The veteran has been afforded 
several VA examinations and medical opinions were obtained.  
He also was offered the opportunity to testify at a hearing 
before the Board, but he declined.

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.
  
II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  Secondary 
service connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disorder, or for increased in disability caused by a service 
connected disorder.  38 C.F.R. § 3.310(a).

The veteran contends that his right knee disability resulted 
from his in-service shrapnel wound, from marching in the 
mountainous terrain of Italy, and from the strain placed on 
his right knee when compensating for his service-connected 
left knee disability.

The veteran's service medical records reflect that in 
September 1944, the veteran was treated for multiple wounds 
from grenade fragments, including mild wounds to his right 
proximal and distal leg.  The scars from these wounds were 
noted as skin defects at separation; however, no 
musculoskeletal defects of the right knee or leg were noted.

After service, the veteran was employed as a postal clerk, as 
reflected in a February 1963 VA examination report.  The 
report further reflects that the veteran's right knee had no 
enlargement, crepitus, or limitation of motion at that time.  
A September 1963 VA treatment record reflects that the 
veteran complained of bilateral knee pain after standing at 
work all day.  However, the veteran had full range of motion 
and no swelling of the knee joints.  In July 1964, the 
veteran complained of longstanding knee pain; however, knee 
x-rays were negative for abnormalities.  A May 1965 VA 
treatment record reflects that the veteran was employed as a 
postal carrier and that he complained of long-standing 
bilateral knee pain. The treating physician noted mild 
lateral movement, which the treating physician opined was 
congenital, and mild drawer action in the right knee, which 
the treating physician opined was an impairment of the right 
anterior cruciate ligament, stating that he was "not at all 
convinced" that this condition was related to the veteran's 
service-connected scars from his shell fragment wounds.

A February 1984 letter from the veteran's treating 
orthopedist summarizes the veteran's orthopedic care since 
January 1972.  According to this letter, the veteran 
complained of right knee pain in July 1975, May 1976, July 
1976, December 1976, and April 1983.  A July 1975 right knee 
x-ray revealed early degenerative arthritic changes in his 
medial compartment.  Based on these and other objective 
findings, the orthopedist diagnosed the veteran with 
bilateral chondromalacia of the patella and bilateral 
degenerative knee changes with medial meniscus degeneration 
and secondary medial collateral ligament strain.  An August 
1987 letter from the same orthopedist recounts the chronology 
of the veteran's bilateral knee treatment, including 
treatment in July 1987 for bilateral knee pain with excessive 
walking or prolonged sitting, as well as the objective 
findings demonstrating the increased severity of his knee 
conditions.  Private treatment records from June to November 
2001 reflect the veteran's treatment for persistent bilateral 
knee pain, and the treatment reports reflect a diagnosis of 
bilateral knee degenerative joint disease, with the left knee 
more symptomatic than the right.  Additionally, a December 
2001 surgical report reflects that the veteran underwent a 
left knee surgery to address a medial and lateral meniscus 
tear and chondromalacia of the lateral compartment.  A July 
2003 private treatment record noted the veteran's 20-year 
career as a postal carrier and reflects that bilateral knee 
x-rays revealed advanced arthritis of the medial 
compartments.

In July 2006, the veteran underwent a joint examination for 
VA purposes.   The corresponding report reflects a right knee 
x-ray impression of early tricompartmental osteoarthritis.  
However, the examiner opined that this condition was 
secondary to a normal aging process, stating that the 
veteran's right leg shrapnel wound's proximity does not 
support a finding of post-traumatic osteoarthritis.  
Accordingly, the examiner opined that the veteran's right 
knee disability was "neither made adjunct nor aggravated 
by" the veteran's right lower extremity shrapnel wound.  A 
May 2006 surgical report reflects that the veteran underwent 
a left knee surgery, and a May 2007 orthopedic treatment 
record reflects a diagnosis or right knee degenerative joint 
disease, varus III.  

A January 2008 VA right knee examination report confirms the 
veteran's diagnosis of right knee degenerative joint disease, 
varus III, and the examiner opined that the veteran's right 
knee disability was not caused by or the result of either his 
in-service right leg shrapnel wound or his service-connected 
left knee disability, citing the lack of any objective 
evidence to support either theory.  A May 2008 VA opinion 
also fails to link the veteran's right knee disability to 
service.  In support of this, the examiner cited the lack of 
any objective findings of a right knee disability for many 
years after service and the lack of objective evidence that 
the veteran's shrapnel wounds affected the joint space in his 
right knee.  The examiner further opined that it would be 
speculative to relate the veteran's right knee condition to 
arduous terrain conditions while in service based on the lack 
of any objective findings to support such a theory.  Finally, 
a September 2008 VA examination report reflects the 
examiner's opinion that the veteran's right knee disability 
is less likely than not aggravated by his service-connected 
left knee disability, stating that there was no evidence to 
support such a theory and that the veteran's right knee 
disability would have occurred regardless of the severity of 
his left knee disability.

While the veteran has been diagnosed with a current right 
knee disability, the evidence of record fails to link this 
disability to service or as secondary to a service-connected 
disability.  The medical evidence fails to link his in-
service shrapnel wounds to his right knee disability, and 
there is no indication of any other right knee injury or 
treatment in service.  Additionally, the evidence reflects 
that the veteran first complained of right knee pain 
approximately 18 years after his discharge from service, at 
which time he reported post-service employment as a postal 
carrier, a profession which obviously involves prolonged 
standing, and walking.  Furthermore, the numerous medical 
opinions of record have consistently failed to link the 
veteran's right knee disability to an injury incurred in 
service or as secondary to or aggravated by his service-
connected left knee disability.  Therefore, because the 
evidence fails to relate the veteran's right knee disability  
to service, the veteran's appeal is denied.


ORDER

Service connection for a right knee disorder is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


